Citation Nr: 9905494	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-20 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disability 
with hypertension.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for obesity.

(The issue of entitlement to service connection for subacute 
phlebitis of the left calf, claimed as numbness of the left 
thigh, is the subject of a separate decision under the same 
docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal stem from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.  A Board video 
conference was held with the undersigned Board Member in 
November 1998, a transcript of which is of record.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August 1977 to August 1978.

2.  On November 12, 1998, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant at a Board video conference and by a written 
statement that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  The appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed without prejudice.


ORDER

The appeal is dismissed.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

